COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOHN FOX,
                           Appellant,

v.

THOMAS MAGUIRE, WILLIAM
STERN, TERRY WILLIAMS, AND
JOHN DOE(S), 

                            Appellees.

§

§

§

§

§

No. 08-05-00113-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC#2003-4386)




MEMORANDUM OPINION

           This Court is in receipt of Appellant’s Response to Notice of Intent to Dismiss entitled
by Appellant as “Motion to Show Cause.”  Based upon the response submitted, it appears
that this Court lacks jurisdiction over this matter for the reason that the matter appealed from
is not a final appealable order.  Appellant is attempting to appeal the “Order Denying
Plaintiff’s Motion to set aside Mediation” issued by the trial court and contends that he is
entitled to an accelerated appeal of the trial court’s decision on an interlocutory basis. 
Because the order appealed from is not a final appealable order for purposes of invoking the
jurisdiction of this Court, this Court, on its own motion, moves to dismiss this appeal and denies Appellant’s “Motion to Show Cause” as moot.  This Court, therefore, pursuant to Tex.
R. App. P. 42.3(a) dismisses this appeal for want of jurisdiction.
 
                                                                  RICHARD BARAJAS, Chief Justice
May 5, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating